 
 
I 
111th CONGRESS
1st Session
H. R. 1852 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2009 
Mr. Kildee introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 4282 Beach Street in Akron, Ohio, as the Akron Veterans Memorial Post Office. 
 
 
1.Akron Veterans Memorial Post Office
(a)DesignationThe facility of the United States Postal Service located at 4282 Beach Street in Akron, Ohio, shall be known and designated as the Akron Veterans Memorial Post Office.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Akron Veterans Memorial Post Office. 
 
